Citation Nr: 0023568	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  97-33 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder, dysthymic disorder and personality disorder.

2.  Entitlement to service connection for cluster headaches.

3.  Entitlement to service connection for bilateral hearing 
loss disability.

4.  Entitlement to service connection for memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1985 to July 
1989, and from July 1991 to November 1991.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a November 1996 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  The appellant does not have post-traumatic stress 
disorder based upon an inservice stressor.

2.  Competent evidence of dysthymic disorder attributable to 
service has not been presented.

3.  A personality disorder is not a disease or injury for 
compensation purposes.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).

2.  The claim for service connection for dysthymic disorder, 
anxiety disorder or major depression is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  Service connection may not be granted for a personality 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appeal stems from a November 1996 rating decision that 
denied service connection for post-traumatic stress disorder.  
During the pendency of the appeal, the RO also considered 
service connection for dysthymic disorder and a personality 
disorder.  In June 1999, the Board remanded the appeal for 
the development of additional medical evidence, a VA 
examination and an attempt at stressor verification.  In 
August 1999 a VA examiner entered an interim diagnosis of 
anxiety disorder.  The appellant contends that he has post-
traumatic stress disorder due to stressors experienced in 
Southwest Asia during the Persian Gulf War, but he has also 
asserted that all of his psychological problems were due to 
Gulf War service.  Accordingly, the Board has examined all of 
the post-service psychological diagnoses in determining if 
service connection is warranted.


Post-traumatic Stress Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming with DSM-IV 
or supported by the findings on the examination report); a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1999).

The appellant has not been awarded any combat awards and his 
service records do no indicate combat service.  The appellant 
is therefore not a combat veteran and the provisions of 
38 U.S.C.A. § 1154 (West 1991) do not apply.

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The Board notes that it views the issue of well-groundedness 
in a vacuum.  The appellant has submitted evidence of a 
current medical diagnosis of post-traumatic stress disorder, 
reported inservice stressors alleged to have caused the post- 
traumatic stress disorder, and medical evidence which 
indicates a relationship between the diagnosis of post-
traumatic stress disorder and inservice events.  The evidence 
submitted, therefore, is sufficient to well ground the claim 
for service connection for post-traumatic stress disorder.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997).

The RO has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991), and as to development of all of the evidence regarding 
psychological diagnosis or treatment.  Service medical 
records were obtained.  Records were obtained from the VA 
Medical Center and VA examinations were conducted.  The 
appellant was afforded the opportunity to provide testimony 
before the RO and the Board, and transcripts of that 
testimony was associated with the claims folder.  The U.S. 
Armed Services Center for Research of Unit Records was 
contacted for stressor verification.  Furthermore, there is 
no indication from the appellant or his representative that 
there is outstanding evidence which would be relevant to this 
claim.

When determining whether a claim is well grounded, the 
evidence submitted in support of the claim must be accepted 
as true; however, once well-groundedness is established, the 
weight and credibility of the evidence must be assessed.  
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  In 
reaching the merits determination, truthfulness and 
credibility are no longer assumed.  When all the evidence is 
assembled, the determination must then be made as to whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The appellant had two periods of active duty, but alleges his 
post-traumatic stress disorder stems from the second period 
of active duty in support of the Persian Gulf War.  At the 
conclusion of his first period of service, a June 1989 
separation examination indicated a normal psychiatric 
evaluation.

A VA examination was conducted in February 1990 and indicated 
that his psychiatric condition and personality were within 
normal limits.

In a July 1991 service medical examination report of medical 
history, the appellant denied depression, excessive worry or 
nervous trouble of any sort.  In an October 1991 service 
examination his psychiatric evaluation was normal, and he 
denied depression, excessive worry or nervous trouble of any 
sort.  

A Gulf War examination was conducted in May 1994.  The 
appellant complained that his acne and asthma were aggravated 
by his Persian Gulf service.  In December 1995, he was 
admitted to the VA Medical Center for treatment of post-
traumatic stress disorder.  In a May 1996 note, it was 
indicated that the appellant had a current problem of 
depression and post-traumatic stress disorder, but had not 
reported for treatment.  Depression was diagnosed in June 
1996.

A Persian Gulf Illness examination was conducted in August 
1998.  After the end of hostilities in the Gulf War, he was 
sent to Saudi Arabia and Kuwait with a supply and support 
unit to salvage, destroy or transport equipment left from the 
war.  While there, he felt continuously stressed and 
particularly disturbed by the plight of refugee children that 
he came across.  He reported symptoms of anxiety, 
restlessness, despondency and irritability while there.  Upon 
his return he had difficulty readjusting to civilian life.  
He described persistent post-traumatic stress disorder 
symptoms of preoccupation with his Gulf experiences, 
irritability, and easy agitation.  At times he was 
hypervigilant when sounds or smells reminded him of his 
experiences.  He had occasional nightmares.  He was 
hospitalized for depression in 1995.  On mental status 
evaluation he was neatly dressed and oriented to time, place, 
person and situation.  He related in a somewhat vague manner.  
He had obvious difficulty with concentration at times.  His 
speech tended to be rambling and it was difficult to get him 
to be specific.  He described feelings of pervasive anxiety 
and mild to moderate despondency.  The examiner noted that he 
repeatedly referred to his war time experiences although he 
did not go to Saudi until three months after the end of the 
war.  Chronic, mild post-traumatic stress disorder was 
diagnosed.

A neuropsychological evaluation was conducted in October 
1998.  He reported that his Gulf service involved 
transporting, cleaning, storing and disposing of damaged 
equipment.  Although he was not directly involved in combat, 
he observed a number of disturbing sights, including seeing 
the remains of a co-worker who was killed by a mine.  When 
interviewed, he reported a combination of somatic, emotional 
and cognitive problems.  Neuropsychological testing indicated 
that his general fund of information, working memory, 
arithmetic skills, and abstract reasoning ability were 
basically intact, although he displayed significant deficits 
on tests that required rapid information processing.  The 
results of personality testing indicated that he was 
experiencing significant emotional problems that appeared to 
be directly related to his somatic complaints and cognitive 
difficulties.  The deficits observed during testing were 
probably best accounted for by emotional factors.

The appellant testified before the Board in April 1999.  When 
he was out in the desert with his platoon on a scouting 
mission, he was ordered by a colonel or a general to go back 
with another soldier whose name was Germany.  They were lost 
in the desert for what was about a 24-hour day, trying to 
find their way back with no food or extra water or anything.  
He saw a soldier in his battalion after he had run into a 
land mine and the back of his head was exposed.  He was alive 
and had been treated.  This made him fear for his own life 
and wonder if he might be next.  His job involved burning 
equipment leftover from the war, and there were often bodies 
in the area he was working.  He did not know if these bodies 
were American or others, and they just burned them along with 
everything else.

A VA provider signed an undated Family and Medical Leave Act 
application that was received in June 1999.  It was unsigned 
by the appellant-employee.  The physician indicated a 
diagnosis of post-traumatic stress disorder secondary to the 
Gulf War.  The condition commenced since his discharge from 
the Army.  The RO also received a statement signed by a 
fellow serviceman who indicated that he served with the 
appellant in a combat zone in Saudi Arabia and Kuwait in a 
hostile environment.  They went on a clean-up detail and were 
exposed to mines, bombs, smoke, loud noises, and fire.  On 
one occasion they were exposed to human remains.

A VA examination was conducted in August 1999.  The appellant 
reported that his unit was activated and sent to the Persian 
Gulf several months after the end of the war.  His unit 
consisted mainly of officers and he as a sergeant often had 
to perform menial labor in the work of cleaning up and 
burning debris.  The appellant reported that he was around 
burning bodies, but when asked for details admitted that he 
saw a few bones from graveyards twice.  The horrible scene of 
someone having his head blown open by a mine that he reported 
in many places in the claims folder actually turned out to be 
someone with a gauze patch on the back of his head who was 
talking and alert.  This was likely no more potentially 
traumatic than many scenes in the hospitals where he had 
worked.  He reported being on very dangerous patrols, but as 
this was after the war, the examiner thought that this was 
very unlikely.  He had never left American-controlled areas.  
He complained of being lost for a day, but was never actually 
injured or in danger of death.  He also complained of the 
intense heat of the desert and being made to perform menial 
labor as a sergeant.  He felt as though he could not breathe 
in the heat and smoke of their own fires and those of the 
burning oil wells.  He was alert, oriented and goal-directed.  
There were no indications of a thought disorder or manic 
episode.  He was initially pleasant and almost patronizing, 
and he complained of having a poor memory in such a way as to 
seem very contrived to the examiner.  When the examiner was 
able to ask probing questions of the traumatic events, the 
appellant became sullen and glared.  The test validity 
indices indicated that he was trying overly hard to present 
himself in a socially desirable manner, and were likely 
essentially invalid.  The examiner disagreed with all prior 
reports.  As far as he could ascertain, no one bothered to 
get details on his alleged traumatic events.  The examiner 
did not believe that any of the reported experiences met the 
DSM criteria for being potentially traumatizing, although 
several could be anxiety producing.  On the second day of 
testing and evaluation, he was superficially cooperative at 
first, but seemed to have a selective memory.  When pushed 
for details on his Persian Gulf experiences, he became 
visibly sullen.  He was diagnosed with an anxiety disorder 
not otherwise specified and major depression.  He may have an 
underlying personality disorder as well.  In the concluding 
report signed in September 1999, the examiner believed that 
the appellant was suffering from a personality disorder that 
was exacerbated by moderately stressful events and by events 
that the appellant considered a blow to his self-esteem.  He 
could not have post-traumatic stress disorder.  Dysthymic 
disorder was diagnosed along with a primary diagnosis of 
personality disorder not otherwise specified with immature 
and histrionic features.  

The U.S. Armed Services Center for Research of Unit Records 
responded to the RO's request for stressor verification in 
October 1999.  The appellant's name did not appear on the 
personnel database of the Department of Defense Persian Gulf 
Registry.  The post-traumatic stress disorder unit could only 
verify specific combat incidents recalled by the veteran.  In 
order to conduct meaningful research, the appellant had to 
provide the, "who, what, where and when" of each stressor.  
An additional response was forwarded in another October 1999 
letter.  The U.S. Armed Services Center for Research of Unit 
Records was unable to locate any operational records for the 
88th Supply and Service Battalion for 1991.

Dr. S. submitted a letter dated in February 2000.  He had 
treated the appellant since October 1999.  When first seen, 
the appellant's affect was extremely flat as if he was 
suppressing anger and depression.  He thought processes were 
slow.  He was fearful of going to work and was withdrawn from 
all people.  He found it difficult to sleep at night and had 
nightmares about being unable to breathe as he stood in the 
vicinity of fires.  He startled easily.  A careful past 
history was taken.  He was sent to Tehran in July 1991 and 
then bivouacked to the desert for over 5 months.  His 
assignment was to burn equipment and other things in huge 
bins in the middle of the desert.  He performed this duty 
daily, getting little sleep.  It disturbed him not to be 
informed of the purpose of the burning.  The heat of the fire 
was appalling, as was the heat of the desert.  He became 
anxious when he found in difficult to breathe and began 
having asthma attacks and coughing spells.  He began having 
diarrhea, muscle spasms, and nightmares of perishing in the 
fire.  Upon his return to the United States, his personality 
had completely changed.  He was chronically ill, withdrawn 
and hopeless.  He was despondent about his physical condition 
and attempted suicide.  He was ashamed and fearful of being 
around people.  He had responded well to treatment and was 
now comfortable working at the Post Office.  His history had 
been consistent and there was no evidence that he was being 
manipulative in telling his story.  The opposite was true, as 
he had been reluctant to relate his symptoms or seek support.  
He felt criticized for not being a better soldier.  The 
diagnosis met all criteria for post-traumatic stress 
disorder.  He wished the receive the recognition that he was 
suffering from a serious disorder related to his service in 
the Army, and compensation was of secondary concern.  It 
would be helpful to his recovery and self-esteem to have his 
diagnosis verified.

The appellant testified before the RO in April 2000.  He had 
asthma attacks in the desert and that put stress on him.  He 
saw human bones and that was also stressful.  His unit had to 
dump the bones three times.  Another stressful even occurred 
when his unit left him and a fellow soldier who was from 
Germany in the desert when their Humvee broke down.  They 
were left in the desert for a day, or at least 14 hours.  
They were left with no weapon.  They were left with some 
water, but were told the mission was more important than 
their welfare.  A major told him to find his way back.  This 
event made him so anxious that he had an asthma attack.  They 
had to drive the Humvee back with a flat tire.  They drove 
around until they finally found the road.  After two hours on 
the road they found another soldier who directed them back to 
their camp.  

After having reviewed the evidence of record, the Board 
concludes a preponderance of the evidence is against the 
claim for service connection for post-traumatic stress 
disorder.  The Board finds the greater weight of the evidence 
to be against a diagnosis of post-traumatic stress disorder 
based upon an inservice stressor and that the greater weight 
of the evidence to be against a finding of a causal nexus 
between current symptomatology and the specific claimed 
inservice stressors.

Post-traumatic stress disorder has been diagnosed and related 
to the appellant's Persian Gulf service.  However, meeting 
the provisions of 38 C.F.R. § 3.304(f) does not require a 
grant of service connection; rather, 38 C.F.R. § 3.304(f) 
provides the framework or minimal requirements for 
consideration of a grant of service connection for post-
traumatic stress disorder.  However, once the elements are 
met, the Board must then review all the evidence and assess 
the weight and credibility.  The U. S. Court of Appeals for 
Veterans Claims (known as the United States Court of 
Veteran's Appeals prior to March 1, 1999) (hereinafter Court) 
has never established that VA must accept any diagnosis when 
the validity of the diagnosis is in doubt.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

As an initial matter, the Board finds this appellant not 
credible in reporting his stressors.  In testimony before the 
Board, he recounted an incident where he was ordered by a 
colonel or a general to remain behind in the desert for about 
24-hours without extra water.  In later testimony before the 
RO, he described an incident where he was left behind in the 
desert by a major for about 14-hours with water and with a 
usable Humvee.  

In October 1998, he told an examiner that he witnessed the 
remains of a co-worker who had been killed by a mine.  In 
testimony before the Board he described a soldier with a head 
wound that exposed the back of his head, and often seeing 
bodies that they burned along with everything else.  After 
probing by the VA examiner in August 1999, it was revealed 
that the soldier he saw was alert and talking and had a gauze 
patch on the back of his head, and that he saw a few bones 
from a graveyard twice.  Before the RO he testified that he 
had to dump the bones three times.  His report of stressors 
was not consistent.  These inconsistencies render his report 
of stressors not credible and therefore it can be afforded 
little probative value.  Finally, the U.S. Armed Services 
Center for Research of Unit Records has been unable to verify 
the presence of the appellant's unit in the Persian Gulf, and 
are therefore unable to verify any of his stressors.  His 
stressor evidence is therefore not credible and unverifiable.

The buddy statement corroborated the appellant's assertion of 
exposure to smoke, fire and human remains, but there is no 
indication that this individual is competent to attribute 
post-traumatic stress disorder to this exposure, nor does he 
attempt to.

In this case, there is a clear conflict in the evidence and a 
dispute by the medical professional regarding the proper 
diagnosis.  The record contains positive evidence that must 
be evaluated.  It is uncontested that in August 1998, a VA 
examination resulted in a diagnosis of post-traumatic stress 
disorder.  In June 1999, a VA provider indicated a diagnosis 
of post-traumatic stress disorder due to the Gulf War.  The 
Board does not question the competence of the examiners to 
enter the diagnoses.  However, we remain under an obligation 
to assess the value of the evidence.  

The evaluation submitted by Dr. S. supported the appellant's 
claim in that it indicated that he met the criteria for post-
traumatic stress disorder and attributed it to his service.  
This examiner did not find the appellant to be manipulative.  
The Board notes however, that there is no evidence that this 
examiner reviewed any other evidence contained in the claims 
folder, and his conclusions were based entirely on the 
appellant's reported stressors.  Concluding diagnoses of 
post-traumatic stress disorder based solely on information 
provided by this appellant are afforded less probative value 
in the Board's consideration of this claim since we find him 
not credible.  

Our review reflects that the value of the positive evidence 
was attacked by the August 1999 examiner.  Since the August 
1999 VA examiner indicated that he had an opportunity to 
review the entire claims file, his opinion is accorded 
significant probative weight.  He concluded that the 
appellant did not have post-traumatic stress disorder, and 
that none of his stressors met the DSM criteria.  In the 
later report, he specifically disagreed with all prior 
reports and commented that no one had bothered to get details 
of the alleged traumatic events.  He further established that 
the reported experiences did not meet the DSM criteria for 
being potentially traumatizing, although they could be 
anxiety producing.

Although there is significant case law regarding 38 U.S.C.A. 
§ 1154(b), the Board notes that 38 U.S.C.A. § 1154(a) also 
exists.  We believe that exposure to heat, fire and burning 
of equipment is consistent with the nature and circumstances 
of this veteran's service.  38 U.S.C.A. § 1154(a).  We are 
also aware that the stressors related by Dr. S are remarkably 
different in their totality than the totality of the prior 
reported stressors.  Dr. S noted the assignment to burn 
equipment, perform duty for 10-12 hours, little sleep, the 
heat of fire and its effect on him.  The prior reports by the 
appellant of seeing bodies, wounded individuals, bones and 
being lost in the desert were absent.  Based on this revised 
history of events, the examiner noted that he did not find 
the appellant to be manipulative.  However, as noted above, 
the appellant has varied his reports and such variations 
render the appellant a not credible historian, despite the 
opinion of Dr. S.  Regardless, we are left with a medical 
opinion from Dr. S that the veteran has post-traumatic stress 
disorder based on the appellant's placement in the Gulf, 
burning equipment and other things, performing duty and 
exposure to heat and fire.  The same "stressors" and 
additional stressors were considered by the VA examiner in 
August 1999.  That examiner reached a different conclusion 
regarding the appellant's behavior (sullen, glared, overly 
complaining, patronizing, contrived) and concluded that the 
reported experiences did not meet the DSM criteria.  The VA 
examiner further supported his conclusions with test data, 
which were considered essentially invalid.  Although we 
accept the report of Dr. S. as establishing a well-grounded 
claim, there is no indication that testing was provided and 
the statement by Dr. S. that the appellant's history has been 
consistent is incorrect when compared to the entire record.

The most probative evidence that the appellant does not have 
post-traumatic stress disorder attributable to credible 
inservice stressors outweighs the less probative opinions 
that support his claim, and therefore the claim is denied.  
The Board finds that the preponderance of the evidence is 
against the claim for service connection for post-traumatic 
stress disorder and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990). 


Dysthymic Disorder/Anxiety Disorder/Depression

The VA examiner also diagnosed dysthymic disorder.  Prior to 
the concluding report signed in September 1999, he indicated 
anxiety disorder and major depression.  Claims for service 
connection for an acquired psychiatric disorder that includes 
dysthymic disorder, anxiety disorder or major depression are 
not well grounded.  A well-grounded claim for service 
connection generally requires medical evidence of a current 
disability; evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  The kind of evidence needed to make a claim well 
grounded depends upon the types of issues presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit, 5 Vet. 
App. at 93.  

In the absence of competent evidence of dysthymic disorder or 
depression in service and a competent opinion that links 
dysthymic disorder or major depression to service, a claim 
for service connection for dysthymic disorder or depression 
is not well grounded.  Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999).

The Board has considered that the August 1999 VA examiner 
indicated that the traumatic events alleged in service could 
be anxiety-producing and that he made an interim diagnosis of 
anxiety disorder.  However, this was not the concluding 
diagnosis made at the time the examination was signed, and 
furthermore it was equivocal at the time it was made.  The 
Board has previously found the appellant's assertion of 
inservice events not credible.  Absent a competent, final 
diagnosis of anxiety disorder that is attributed to inservice 
events, a claim for service connection for anxiety disorder 
is not well grounded.


Personality Disorder

A primary diagnosis of a personality disorder exacerbated by 
moderately stressful events was entered by the VA examiner.  
Personality disorders as such are not diseases or injuries 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9 (1999).  


ORDER

Service connection for an acquired psychiatric disorder to 
include post-traumatic stress disorder, dysthymic disorder, 
anxiety disorder, major depression and a personality disorder 
is denied.



REMAND

Service connection for cluster headaches, bilateral hearing 
loss disability, and memory loss.

As noted by the national representative, these issues were 
not certified for appellate review due to the failure of the 
appellant to submit a substantive appeal as to these issues.  
The Board therefore raises the issue of the timeliness of the 
submission of a substantive appeal as to these issues.  

The Board will address the issue of the timeliness of the 
substantive appeal pursuant to legislative authority which 
provides that it may dismiss any appeal which is untimely or 
fails to make specific allegations of error of fact or law 
related to specific items in the statement of the case and 
clearly identifying the benefit sought on appeal.  See 38 
U.S.C.A. § 7105(d) (West 1991).  An application for review on 
appeal shall not be entertained unless it is in conformity 
with Chapter 71, Title 38, United States Code.  38 U.S.C.A 
§ 7108 (West 1991).  The Board has the authority to 
adjudicate or address in the first instance the question of 
timeliness of a substantive appeal and may dismiss an appeal 
in the absence of a timely-filed substantive appeal.  This 
Remand is issued to afford the claimant appropriate 
procedural protections and to assure adequate notice and 
opportunity to be heard on the question of timeliness.  
VAOPGCPREC 9-99.

Accordingly, the appellant is duly notified:

1.  The appellant is hereby given notice 
that the Board intends to consider the 
timeliness of his Substantive Appeal as 
to the issues of service connection for 
cluster headaches, bilateral hearing loss 
disability, and memory loss, which were 
the subject of a January 1999 rating 
decision.

2.  Pursuant to 38 C.F.R. § 20.302 
(1999), the appellant had a period of 60 
days to from the date that the RO mailed 
the Statement of the Case to the 
appellant, or within the remainder of the 
1-year period from the date of mailing of 
the notification of the determination 
being appealed, whichever period ended 
later, to submit a substantive appeal.

3.  The appellant and his representative 
have 60 days from the date this Remand 
was mailed to present written argument or 
to request a hearing to present oral 
argument on the question of the 
timeliness of the appeal.

4.  If the appellant or his 
representative have no argument to submit 
and do not want to request a hearing, 
either the appellant or his 
representative may waive the 60-day 
period for response in writing and the 
case returned to the Board. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



